DETAILED ACTION

1.    This Action is in response to Applicant's claims filed on May 3, 2021. Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
2. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .     				
					Continuation 
3. 	This application is a continuation Application of U.S. Application No.16/116,177 filed 8/29/2018, now U.S. Patent No. 11/010,849.  See MPEP §201.07. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents). Claims 1-20 are pending and examined on the merits below.

Double Patenting
4. 	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
5. 	      Claims 1-20 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11/010,849.  Although the conflicting claims are not identical, they are not patentably distinct from each other because it is well settled that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before". in re Karlson, 136 USPQ 184 (CCPA 1963. 

Information Disclosure Statement
6.    The information disclosure statement (IDS) submitted on May 3, 2021 is in compliance with the provisions of 37CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
7. 	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
8. 	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
	          Claims 21-40 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10/977,594.  Although the conflicting claims are not identical, they are not patentably distinct from each other because it is well settled that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before". in re Karlson, 136 USPQ 184 (CCPA 1963. 

	 			Claim Rejections - 35 USC §101
9. 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or com position of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements 
 	of this title.
10. 	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of surveying a user with questions without significantly more. 
	In adhering to the 2019 PEG, Step 1 is directed to determining whether or not the claims fall within a statutory class. Herein, claims 1-8 fall within statutory class of a product, claims 9-16 fall within statutory class of a machine, claims 17-20 fall within statutory class of a process.  
	Step 2A, prong 1: Does the claim recite an abstract idea, law or nature, or natural phenomenon? 
 	Yes, the claims are found to recite an abstract idea. Specifically the abstract idea of mental processes. Where mental processes relates to concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection Ill) Where the abstract type of mental processes are described as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgements, and opinions. See October 2019: Subject Matter Eligibility at p. 7-8. 	The Examiner has identified independent Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent Claims 9, and 17. Claim 9 recites the following abstract idea indicated by non-boldface font and additional limitations indicated by boldface font:
	
Claim 1 recites:
	 obtaining cohort performance data and outcomes for an education program for a plurality of participants of the educational program; 
generating a predictor model based on the cohort performance data and the outcomes, the predictor model comprising one or more predictive parameters, each having an upper bound and a lower bound; 
changing each of the one or more predictive parameters between the upper bound and the lower bound of the respective predictive parameter to create one or more adjusted predictive parameters and applying the one or more adjusted predictive parameters to the cohort performance data to create an adjusted predictor model based on the outcomes; 
obtaining applicant performance data for the applicant; 
generating adjusted applicant performance data based on the applicant performance data and the one or more adjusted predictive parameters; 
generating a probability of success for the applicant in the educational program based on the adjusted applicant performance data and the adjusted predictor model; and 
displaying one or more of the adjusted applicant performance data, the adjusted predictor model, the one or more adjusted predictive parameters, and/or the probability of success of the applicant on a graphical interface communicatively coupled to the processor.


Claim 9 recites: 
a processor; and a memory coupled to the processor and storing computer readable program code:  
obtaining cohort performance data and outcomes for the education program for a plurality of participants of the educational program; 
generating, by the processor, a predictor model based on the cohort performance data and the outcomes, the predictor model comprising one or more predictive parameters, each having an upper bound and a lower bound; 
changing each of the one or more predictive parameters between the upper bound and the lower bound of the respective predictive parameter to create one or more adjusted predictive parameters and applying the one or more adjusted predictive parameters to the cohort performance data to create an adjusted predictor model based on the outcomes; 
obtaining applicant performance data for the applicant; 
generating adjusted applicant performance data based on the applicant performance data and the one or more adjusted predictive parameters; 
generating a probability of success for the applicant in the educational program based on the adjusted applicant performance data and the adjusted predictor model; and 
displaying one or more of the adjusted applicant performance data, the adjusted predictor model, the one or more adjusted predictive parameters, and/or the probability of success of the applicant on a graphical interface communicatively coupled to the processor.

Claim 17 recites:
obtaining cohort performance data and outcomes for the education program for a plurality of participants of the educational program; 
electronically generating a predictor model based on the cohort performance data and the outcomes, the predictor model comprising one or more predictive parameters, each having an upper bound and a lower bound; 
electronically changing each of the one or more predictive parameters between the upper bound and the lower bound of the respective predictive parameter to create one or more adjusted predictive parameters and applying the one or more adjusted predictive parameters to the cohort performance data to create an adjusted predictor model based on the outcomes; 
obtaining applicant performance data for the applicant; 
electronically generating adjusted applicant performance data based on the applicant performance data and the one or more adjusted predictive parameters; 
electronically generating a probability of success for the applicant in the educational program based on the adjusted applicant performance data and the adjusted predictor model; and 
displaying, via a graphical interface, one or more of the adjusted applicant performance data, the adjusted predictor model, the one or more adjusted predictive parameters, and/or the probability of success of the applicant.
The Office finds the steps of obtaining, generating, changing, and displaying steps to be steps that are performed in the mind as a mental process of evaluating, but for the recitation of the generic component. The steps are found to be an indication of akin to the human mental process of evaluations, judgements, and opinions. The computer here is invoked merely as a tool to aid in the mental process. 
Step 2A, prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
No, the claimed invention does not recite additional elements that integrate the abstract idea into a practical application. Where a practical application is described as integrating the abstract idea by applying it, relying on it, or using the abstract idea in a manner that imposes a meaningful limit on it such that the claim is more than a drafting effort designed to monopolize it, see October 2019: Subject Matter Eligibility at p. 11. 
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional limitations see non-bold-italicized elements above. These elements (i.e. generating and transmitting steps) are determined to be pre­solution activity. Where the elements amount to necessary data displaying in conjunction with the abstract idea. These additional elements of insignificant extra-solution activity do not amount to an inventive concept or practical application that can transform the abstract idea in to patent eligible subject matter. Further the Office finds these steps to be well-understood, routine, conventional activity in the art. Where displaying one or more of the adjusted applicant performance data of an abstract processes of collecting and analyzing information without more is an abstract as an ancillary part of the such collection and analysis, see Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016), MPEP 2106.05(g)(3). Where displaying data such as the claimed "displaying one or more of the adjusted applicant performance data displaying one or more of the adjusted applicant performance data" is simply computer receives and sends information over a network the content of which is irrelevant to the actual functioning of the method step. 
Where 2106.05(g) MPEP states, "term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data tor use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent." 
 	Where 2106.05(d)(l)(2) of the MPEP states, "A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification's description of additional elements as "well-known", "common" and "conventional"); TL/Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 
(Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions 'known' in the art.")." 
 	Step 2B: Does the claim recite additional elements that amount to significantly more than the abstract idea? 
 	No, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application the additional limitations are simply insignificant extra solution activity. When the additional elements are considered individually and as part of the ordered combination are not significantly more than the abstract idea; therefore they cannot transform the abstract idea into patent eligible subject. 
 	Additionally, these limitations do NOT offer an improvement to another technology or technical field; improvements to the functioning of the computer itself; apply the judicial exception with, or by use of, a particular machine; effect a transformation or reduction of a particular article to a different state or thing; add a specific limitation other than what is well-understood, routine and conventional in the field, or add unconventional steps that confine the claim to a particular useful application; or other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. Therefore, these additional limitations when considered individually or in combination do not provide an inventive concept that can transform the abstract idea into patent eligible subject matter. 
The other independent claims recite similar limitations and are rejected for the same reasoning given above. 
 	The dependent claims below do not cure the above stated deficiencies, and in particular, the dependent claims further narrow the abstract idea without reciting additional elements that integrate the exception into a practical application of the exception or providing significantly more than the abstract idea.  
 	Claims 3-8 add to the insignificant extra solution activity under step 2A, prong 2 by adding instructions that further defines the generation of candidates. 
Claims 2 and 18 further recite the similar limitations of “selecting a plurality of values between the lower bound and the upper bound for each of the one or more predictive parameters, recalculating the predictor model for each of the plurality of values to create predicted outcomes; and creating the adjusted predictor model and the one or more adjusted predictive parameters based on a comparison of the predicted outcomes to the outcomes” (a more detailed abstract idea remains an abstract idea).  
Claims 3 and 19 further recite the similar limitations of “a rigor index associated with institutions of the cohort performance data, and wherein at least some of the institutions of the cohort performance data have a different value for the rigor index with higher values corresponding to institutions having higher degrees of educational rigor” (a more detailed abstract idea remains an abstract idea).  
Claim 4 further recites the similar limitations of “a relative value index that indicates a relative weight of a first data entry of the cohort performance data as associated with a second data entry in the cohort performance data; an academic level index associated with institutions of the cohort performance data; and/or an age index associated with an age of the cohort performance data” (a more detailed abstract idea remains an abstract idea).  
Claim 5 further recites the similar limitations of “upon completion of the educational program, adding the applicant performance data and corresponding applicant outcome for the applicant in the educational program to the cohort performance data” (a more detailed abstract idea remains an abstract idea). 	Claim 6 further recites the similar limitations of “converting the score to a percentage; and calculating an institution-adjusted percentage based on the percentage and a rigor index of the one or more adjusted predictive parameters (a more detailed abstract idea remains an abstract idea). 	Claim 7 further recites the similar limitations of “for each data entry of the applicant performance data: calculating an academic level-adjusted percentage based on the institution-adjusted percentage and an academic level index of the one or more adjusted predictive parameters; calculating an age-adjusted percentage based on the academic level-adjusted percentage and an age index of the one or more adjusted predictive parameters; and calculating a performance adjusted weight based on the age-adjusted percentage and a relative value index of the one or more adjusted predictive parameters” (a more detailed abstract idea remains an abstract idea). 	Claims 8 and 20 further recite the similar limitations of “wherein the applicant performance data comprises a plurality of data entries, each having one of a plurality of defined categories, and generating adjusted applicant performance data based on the applicant performance data and the one or more adjusted predictive parameters comprises: grouping the plurality of data entries into a plurality of data entry groups, wherein respective ones of the plurality of data entry groups comprise data entries sharing a common category of the plurality of defined categories; and for each data entry group, calculating a category predictor based on a sum of the performance adjusted weights and the relative value indices of the data entries of the corresponding data entry group” (a more detailed abstract idea remains an abstract idea).
None of the limitations recites technological implementation details for any of these steps, but instead recite only results desired by any and all possible means. The limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components. Nothing in the claim elements precludes the step from practically being performed as interactions of performing mental and manual activities using media storages or data. That is, other than reciting on “a graphical interface and a processor” (Claim 1),  “a processor, a memory, and a graphical interface (Claim 9),  “a graphical user interface” (Claim 17), nothing in the claims element preclude the steps from practically being performed in the mind (including observation, evaluation, judgement, opinion), or by a human using pen and paper. Thus, the claims fall within the mental processes grouping. The mere nominal recitation of at least one processor and a neural network do not take the claim out of the mental processes grouping. See 84 Fed. Reg. 52. Accordingly, the claims recite an abstract idea.
In Prong Two, it is to determine if the claim recites additional elements that integrate the exception into a practical application of the exception.
 	Per Prong Two of Step 2A, this judicial exception is not integrated into a practical application because the claim as a whole does not integrate the identified abstract idea into a practical application. The one or more storage devices, and a processor and neural network are recited at a high level of generality, i.e., as a generic processor and devices performing a generic computer function of receiving/determining/transmitting data. These generic devices limitation are no more than mere instructions to apply the exception using a generic computer component. Further, a processor configured to cause receiving/determining/transmitting data to a device is mere instruction to apply an exception using a generic computer component which cannot integrate a judicial exception into a practical application. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, since the claims are directed to the determined judicial exception in view of the two prongs of Step 2A, the 2019 PEG flowchart is directed to Step 2B. Therein, the additional elements and combinations therewith are examined in the claims to determine whether the claims as a whole amount to significantly more than the judicial exception. It is noted here that the additional elements are to be considered both individually and as an ordered combination. In this case, the claims each at most comprise additional elements of “a one or more storage devices, a processor and a neural network” (Claim 9).  Each of these claimed elements is noted to perform their generic functions.  
	The additional elements are not sufficient to amount to significantly more than the judicial exception because the claims do not effect an improvement to another technology or technical field, the claim does not amount to an improvement to the functioning of the processor or the server, and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment. The claims merely amount to the application or instructions to apply the abstract idea on a computer, and is considered to amount to nothing more than requiring a generic computer system.
	The judicial exception is not integrated into a practical application. In particular, the computer and neural network are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using a generic component. 
	Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.	
11.  	The prior art of record taken alone or combination fails to teach or suggest the claimed invention.
 	a. 	The closest prior art of record is Sun et al (U.S. Patent No. 8812960 hereinafter “Sun”) in view of Lavoie et al (U.S. Application No. 2017/0032558 A1, hereinafter“ Lavoie”);
	Sun teaches a method for data display option causes performance data to be displayed that is aggregated across user interactions for a particular time period. selection of data display option causes performance data to be displayed as a relative comparison of user interaction, selection of various percentile options causes performance data to be displayed that indicates, for example, performance values (also referred to as measurements or numbers) below which a given percentage of performance data measurements in respective groups of measurements (i.e., a group of measurements corresponding to a particular cohort's use of a particular feature, during a particular period of time.
 	b.   Lavoie teaches a method for assessing, by the performance management module, a hired candidate using the assessment test evaluating the plurality of performance characteristics, correlating, by the performance management module, each assessment with actual performance by the hired candidate, identifying, by the performance management module, an additional highly-correlated leading indicator of performance, modifying, by the applicant tracking module, the hiring process to incorporate the identified additional highly-correlated leading indicator of performance; providing, by the applicant tracking module, to a second candidate for hire, the assessment test including at least one question aimed at determining whether the candidate for hire possesses the identified additional highly-correlated leading indicator of performance.

Conclusion
12. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO 892 form.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMAIN JEANTY whose telephone number is (571)272-6732. The examiner can normally be reached M-F 9:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROMAIN JEANTY/Primary Examiner, Art Unit 3623